Case 19-10450-elf    Doc 38    Filed 07/26/19 Entered 07/26/19 11:38:30        Desc Main
                               Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      lN RE: PATRICK    BANNING                         No. 19-10450 ELF
                                                        CHAPTER 1 3

                      NOTICE OF MOTION, RESPONSE DEADLINE
                  AND HEARING DATE OF AUGUST 20, 2019, at 9:30 am

      CAB East, LLC/Ford Motor Credit Company, LLC has filed with the US Bankruptcy
Court a Motion for Relief from Co-Debtor Stay of Code Section 1301 regarding a leased
2018 Ford Escape motor vehicle.

1.    Your riqhts mav be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (lf you do
not have an attorney, you may wish to consult with an attorney.)

2.    lf you do not want the Court to grant the relief sought in the Motion or if you
want the court to consider your views on the motion, then on or before AUGUST 14,2a19
you or your attorney must file a response to the Motion (See instructions on next
page).

3.    A hearing on the Motion is scheduled to be held on AUGUST 20, 2019 at 9:30
am in Courtroom 1, United States Bankruptcy Court, Robert Nix Federal Building, 900
Market Street, 2nd Floor, Philadelphia, PA 19107.


      Unless the court orders otherwise the hearing on this contested matter will an
evidentiarv hearinq.

4.     lf you do not file a response to the Motion, the court may cancel the hearing and
enter an order granting the relief requested in the Motion.

5.     You may contact the Bankruptcy Clerk's office(s) in Philadelphia, PA [tel: 215408-
28001 or Reading, PA [tel: 610-208-5040] to find out whether the hearing case been
cancelled because no one filed a response.

6.      lf a copy of the Motion is not enclosed, a copy of the Motion will be provided to you
if you request a copy from the attorney whose name and address is list on the next page
of this Notice.

7.    lf you are required to file documents electronically by Local Bankruptcy Rule
5005-1, you must file your response electronically.
Case 19-10450-elf    Doc 38     Filed 07/26/19 Entered 07/26/19 11:38:30       Desc Main
                                Document      Page 2 of 2




8.     lf you are not required to file electronically, you must file your response at

                              Clerk, United States Bankruptcy Court
                                     RobertNCNixBuilding
                                  900 Market Street, Suite 400
                                  Philadelphia, PA 1 91 07 -4299

L      If you mail your response to the Bankruptcy clerk's office for filing, you mail it
early enough so that it will be received on or before the dated stated in paragraph 2 on the
previous page of this Notice.

10.     On the same day that you file or mail your Response to the Motion, you must mail
to deliver a copy of the Response to the movant's attorney:

                                    Howard Gershman, Esquire
                                     Gershman Law Offices PC
                                     610 York Road, Suite 200
                                       Jenkintown, PA 19046
                                       Tel:    215.886.1120
                                        Fax: 215.886.1 1 18
                                   * *wal ffi qff"$"hil: q *- *!y, {gs.
                                                            i




       Date of Notice: July 26, 2A19
